

117 HR 4442 IH: Green New Deal for Public Schools Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4442IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Bowman (for himself, Ms. Ocasio-Cortez, Ms. Wilson of Florida, Mr. Grijalva, Ms. Bush, Mr. Levin of Michigan, Ms. Velázquez, Mr. Vargas, Ms. Norton, Ms. Tlaib, Mr. Raskin, Mr. Khanna, Ms. Pressley, Mr. Espaillat, Mr. García of Illinois, Ms. Barragán, Mr. Thompson of Mississippi, Mrs. Carolyn B. Maloney of New York, Mr. Takano, Ms. Clarke of New York, Ms. Lee of California, Mr. Danny K. Davis of Illinois, Mr. Suozzi, Ms. Meng, Mr. Connolly, Mr. Carson, Ms. Jayapal, Mr. Cárdenas, Mrs. Watson Coleman, Mr. Welch, Mr. Pocan, Mr. Nadler, and Ms. Williams of Georgia) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a Green New Deal for public schools.1.Short titleThis Act may be cited as the Green New Deal for Public Schools Act of 2021.2.Definitions(1)BIE termsThe terms BIE schools and schools funded by BIE means—(A)schools and dormitories operated by the Bureau of Indian Education;(B)schools and dormitories operated pursuant to a grant under the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.); and (C)schools and dormitories operated pursuant to a contract under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).(2)ESEA termsThe terms child with a disability, elementary school, English learner, paraprofessional, secondary school, local educational agency, and Secretary have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)CDC SVIThe term CDC SVI means the Social Vulnerability Index of the Centers for Disease Control and Prevention, which is a composite indicator that includes poverty rate and other variables and is based on the most recent data available from the American Community Survey.(4)Climate justiceThe term climate justice means the fair treatment and meaningful involvement of all people, regardless of race, color, culture, national origin, or income, with respect to the development, implementation, and enforcement of policies and projects to ensure that each person enjoys the same degree of protection from the adverse effects of climate change. (5)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all people, regardless of race, color, culture, national origin, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that each person enjoys—(A)the same degree of protection from environmental and health hazards; and(B)equal access to any Federal agency action on justice issues related to the environment in order to have a healthy environment in which to live, learn, work, and recreate. (6)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code. (7)Vulnerability rankingThe term vulnerability ranking means the ranking of each public elementary and secondary school in the United States based on the CDC SVI of the Census tract in which the school is located. IClimate capital facilities grants, resource block grants, and educational equity grants101.General provisions(a)Creation of new office at the Department of EducationThere is established in the Department of Education, an Office of Sustainable Schools, which shall—(1)administer the resource block grant program under section 103 and the educational equity grant program under section 104;(2)in close collaboration with the Department of Energy and the White House Office of Domestic Climate Policy, coordinate the activities of those grant programs with—(A)the activities of the climate capital facilities grant program under section 102, administered by the Secretary of Energy; and(B)the activities of the climate change resiliency program under title II. (b)Resource allocation planApplicants for a grant under this title shall submit with their application a resource allocation plan, which shall include—(1)a detailed explanation of how the grant funds will be spent; and (2)a values statement document, which shall be developed after a community-engaged planning process, with representation from educators, principals, administrators, students, parents, school boards, caregivers, Indian Tribes (where applicable), and community organizations that have documented experience as local providers and partners, and which shall include—(A)an outline of the applicant's goals to address environmental, economic, and educational equity in the projects and activities supported by the grant funds;(B)annual benchmarks to measure the applicant's progress toward meeting those goals;(C)a plan to ensure that, to the greatest extent practicable, not less than 30 percent of all jobs funded by the grant will be—(i)filled by individuals hired through a local community-based hiring process, in a matter that contributes to the stated equity goals, especially individuals who reside in the same catchment area as students attending the school in which those individuals will work, or individuals who previously attended the school in which those individuals will work; or (ii)filled by individuals who reside in a zip code served by the local educational agency receiving the grant or in a neighboring zip code;(D)as applicable, a commitment to local hiring from businesses, nonprofit organizations, and cooperatives (including worker cooperatives) in a manner that contributes to the stated equity goals, advances the economic and social empowerment of traditionally disadvantaged individuals and communities (including low-income and low-wealth individuals and communities), and creates opportunities for—(i)people of color;(ii)immigrants, regardless of immigrant status;(iii)formerly incarcerated individuals;(iv)women;(v)LGBTQIAP+ individuals; (vi)individuals with disabilities or chronic illness;(vii)young or elderly individuals;(viii)young adults exiting the foster care system; and(ix)unhoused individuals; and(E)a plan to ensure the greatest practicable number of training opportunities within schools benefitting from grant funds under this Act.(c)Documentation(1)In GeneralEach grant recipient shall document the recipient's progress toward meeting the resource allocation plan goals over the course of the grant period on a public digitized platform, which may be an existing public dashboard, data center, or information hub of a public website. (2)RequirementsIf an applicable existing public website has not already been established, the grant recipient shall establish and maintain such a website for the purposes described in this subsection. (3)Accessible dataThe grant recipient shall ensure that data described in this subsection and presented on the public website is accessible to individuals in multiple languages (as applicable to the relevant community), accessible to individuals with different literacy levels, and standardized. (d)Bureau of Indian EducationThe Secretary of Education and the Secretary of Energy, as applicable, in conjunction with the Secretary of the Interior, shall reserve a sufficient amount of grant funding and additional administrative expenses, for each grant authorized under this title, for the Bureau of Indian Education to fully carry out the applicable grant activities at all BIE schools and schools funded by BIE, which shall include providing any necessary technical assistance to assist a BIE school or school funded by BIE in creating a resource allocation plan or meeting other grant requirements in collaboration with the applicable Indian Tribe and community members. The 3 Secretaries shall ensure that the administration of such reserved funds and such technical assistance process is carried out in accordance with principles of Indian Tribal sovereignty and self-determination. 102.Climate capital facilities grants(a)DefinitionsIn this section:(1)Healthy green retrofitThe term healthy green retrofit, with respect to a facility, means the holistic modification of the entire facility to remove health harms, eliminate greenhouse gas emissions, and ensure a safe, accessible, and comfortable environment, including through measures that achieve or convert the facility to address the following goals: (A)Optimal air quality.(B)Detoxification of air, water, and materials.(C)Enhanced light quality.(D)Improved energy efficiency.(E)Improved water quality and efficiency.(F)Safe and effective wastewater treatment.(G)Electrification and decarbonization.(H)Optimized energy management.(I)Distributed renewable energy.(J)Structural integrity.(K)Resilience to the impacts of climate change and natural hazards.(L)Comfort and accessibility for all users of the facility.(2)Healthy zero-carbon schoolThe term healthy zero-carbon school means a public school, BIE school, or school funded by BIE—(A)with highly energy-efficient facilities that produce onsite, or procure, sufficient carbon-free and pollution-free renewable energy to meet the total annual energy consumption of the public school, BIE school, or school funded by BIE; (B)that does not contain any asbestos, mold, fungus, lead, polychlorinated biphenyl (PCB), or other contaminant identified as high-priority by the Office of Sustainable Schools; (C)the space heating, water heating, and lighting systems of which are all-electric; (D)the food service facilities of which use all-electric systems that include contemporary induction burners and convection stoves; (E)that has installed onsite renewable energy, including solar photovoltaic systems, batteries, flywheels, compressed air systems, pumped hydroelectric systems, thermal energy storage systems, and any other technologies that provide distributed renewable energy generation, energy storage, and resilience to extreme weather events, whenever conditions permit; and (F)that provides full accessibility in compliance with—(i)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and (ii)applicable provisions of section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794). (3)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(4)Public schoolThe term public school means—(A)a public elementary school; and(B)a public secondary school.(5)SecretaryThe term Secretary means the Secretary of Energy, acting through the Assistant Secretary for Energy Efficiency and Renewable Energy.(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish program under which the Secretary shall provide grants to eligible entities described in subsection (d)(1)—(1)to conduct healthy green retrofits at facilities of the eligible entities to convert existing public schools, BIE schools, or schools funded by BIE into healthy zero-carbon schools; and(2)to construct new, healthy zero-carbon schools, subject to the condition that each new, healthy zero-carbon school so constructed shall be located not less than 2,500 feet from any oil or gas wells in the vicinity of the healthy zero-carbon school.(c)Application(1)In generalAn eligible entity desiring a grant under subsection (b) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.(2)Technical assistanceOn request of an eligible entity applying for a grant under this section, the Secretary shall provide to the eligible entity technical assistance to develop the resource allocation plan required under section 101(b).(3)ApprovalThe Secretary shall approve each application that meets the requirements of this subsection. In the case of an application that does not meet such requirements, the Secretary shall consult with the eligible entity and shall provide technical assistance, as necessary, to ensure that the eligible entity meets such requirements.(d)Description of eligible entities(1)In generalSubject to paragraph (2), any of the following shall be eligible to receive a grant under this section:(A)A public school.(B)A public local educational agency, on behalf of one or more public schools. (C)A BIE school.(D)A school funded by BIE. (2)LimitationDuring the 4-year period beginning on the date of establishment of the grant program under subsection (b), only an eligible entity described in paragraph (1) that is a public school ranked as one of the 1/3 most vulnerable schools in the United States, based on the vulnerability ranking, a local educational agency applying on behalf of such a school, or any BIE school or school funded by BIE, shall be eligible to receive a grant under this section. (e)Allocation of grant funds(1)In generalSubject to paragraph (2), the Secretary shall provide to each eligible entity that submits an application approved by the Secretary under subsection (c)(3) a grant in accordance with this section.(2)Allocation(A)In generalThe Secretary shall allocate grant funds to eligible entities described in paragraph (1) in accordance with the formula established under paragraph (3), subject to the conditions described in subparagraph (B).(B)Conditions for healthy green retrofit projectsIn allocating grant funding to carry out projects described in subsection (b)(1), the Secretary shall make allocations as follows: (i)The amount of a grant provided under this section to an eligible entity that is a public school ranked as one of the 1/3 most vulnerable schools in the United States, based on the vulnerability ranking, a local educational agency applying on behalf of such a school, or any BIE school or school funded by BIE, shall be sufficient to cover 100 percent of cost of carrying out a project described in subsection (b)(1). (ii)The amount of a grant provided under this section to an eligible entity that is a public school ranked as one of middle 1/3 of schools in the United States, based on the vulnerability ranking, or a local educational agency applying on behalf of such a school, shall be sufficient to cover 2/3 of the cost of carrying out a project described in subsection (b)(1). (iii)The amount of a grant provided under this section to an eligible entity that is a public school ranked as one of the 1/3 least vulnerable schools in the United States, based on the vulnerability ranking, or a local educational agency applying on behalf of such a school, shall be sufficient to cover 1/3 of the cost of carrying out a project described in subsection (b)(1).(C)Loans(i)In generalAn eligible entity described in clause (ii) or (iii) of subparagraph (B) may submit to the Secretary an application for a no-interest or low-interest loan to cover any remaining costs of carrying out a project described in subsection (b)(1).(ii)LimitationThe total amount of loans provided by the Secretary under clause (i) shall be not more than $446,000,000,000.(3)Funding formula(A)In generalSubject to subparagraph (B), the Secretary shall establish a formula for purposes of paragraph (2), based on the results of the initial audit conducted under subsection (h)(1)(A). (B)RevisionsAfter each subsequent audit is conducted under subsection (h)(1)(B), the Secretary shall revise the formula established under subparagraph (A), based on the results of that audit. (f)Use of grant funds(1)In generalA recipient of a grant under this section shall use the grant—(A)to conduct healthy green retrofits to convert 1 or more facilities to a healthy zero-carbon school as soon as practicable after receiving the grant funds; or (B)to construct a new, healthy zero-carbon school.(2)Additional authorized usesAfter complying with paragraph (1), a recipient of a grant under this section may use the grant to pursue other projects, consistent with the goals of a healthy green retrofit, and in doing so, is encouraged to install green rooftops that reduce stormwater runoff and maximize urban island heat effect reduction benefits. Such rooftops shall meet the minimum performance standard specified within the Living Architecture Performance Tool (LAPT) rating system, and shall be implemented or completed in consultation with at least one Green Roof Professional (GRP) as accredited by the Green Roof Industry Association.(3)Solar PV systemsA recipient of a grant under this section is encouraged to use the grant to purchase and install 1 or more solar photovoltaic systems to maximize returns, rather than leasing roof space to other individuals or entities.(4)Efficiency standardsIn carrying out a project using a grant provided under this section, an eligible entity shall carry out reasonable measures to meet the following energy efficiency standards, as applicable:(A)For a new construction project, design and operate the applicable facility—(i)to achieve—(I)a site energy use intensity equal to or less than 25 kBtu/sf/year; or (II)an Energy Star score of 90; and(ii)to offset not less than 30 percent of energy consumption with onsite renewable energy.(B)For a project to modify an existing facility, design and operate the facility—(i)to achieve—(I)a site energy use intensity equal to or less than 35 kBtu/sf/year; or (II)an Energy Star score of 70; and(ii)to offset not less than 20 percent of energy consumption with onsite renewable energy.(5)Additional standardsIn carrying out a project using a grant provided under this section, an eligible entity shall adhere to the applicable guidance contained in—(A)the design guide of the American Society of Heating, Refrigeration and Air-Conditioning Engineers (ASHRAE) entitled Achieving Zero Energy—Advanced Energy Design Guide for K-12 School Buildings; and(B)the document of the National Renewable Energy Laboratory entitled A Guide to Zero Energy and Zero Energy Ready K-12 Schools.(g)Measurements and assessments(1)In generalOn conclusion of a healthy green retrofit or construction project funded by a grant under this section, the applicable eligible entity shall submit to the Secretary a measurement and assessment of the energy performance of each facility affected by the project, as determined—(A)before and after the project; and(B)based on standards agreed to by the eligible entity and the Secretary.(2)PublicationThe Secretary shall make all data submitted under paragraph (1) relating to performance changes publicly available to enable subsequent healthy green retrofit project sponsors to learn from, and improve on, the processes and technologies used.(h)Comprehensive audits of healthy green retrofit needs(1)Audits(A)Initial auditNot later than 180 days after the date on which the Office of Sustainable Schools is established by section 101(a), the Secretary, working jointly with the head of the Office of Sustainable Schools, shall complete an audit of a representative sample of public schools, BIE schools, and schools funded by BIE across the United States to identify healthy green retrofit needs. (B)Subsequent auditsAfter the initial audit is completed under subparagraph (A), the Secretary, working jointly with the head of the Office of Sustainable Schools, periodically shall complete an audit of all public schools, BIE schools, and schools funded by BIE across the United States to identify healthy green retrofit needs.(2)RequirementEach audit under paragraph (1) shall take into account—(A)local climatic conditions;(B)regional variation; (C)the high capital needs of public schools in local educational agencies that serve a high percentage of low-income children, BIE schools, and schools funded by BIE;(D)regional labor costs and labor markets; and (E)other necessary criteria, as determined by the Secretary.(i)ConsultationsIn administering the grant program established under subsection (b) and conducting each audit under subsection (h)(1), the Secretary shall collaborate closely with, and seek technical assistance from—(1)the National Laboratories, particularly the National Renewable Energy Laboratory;(2)the Environmental Protection Agency; and(3)other Federal departments and agencies, as the Secretary determines to be necessary.(j)Design guideThe Secretary shall encourage the National Renewable Energy Laboratory to develop a new design guide for schools that takes into account best practices and lessons learned from the implementation of the grant program established under subsection (b). (k)Labor standards(1)Labor and Buy American provisions(A)In generalEach contractor or subcontractor for a project funded by a grant under this section shall carry out the following:(i)Ensure that the materials used by the contractor or subcontractor are substantially manufactured, mined, and produced in the United States in accordance with chapter 83 of title 41, United States Code (commonly known as the Buy American Act).(ii)Ensure that all laborers and mechanics employed by the contractor or subcontractor in the performance of construction, alteration, repair, or maintenance work financed in whole or in part with assistance under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor, in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act). With respect to the labor standards in this clause, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(iii)With respect to a project or set of projects located in the same local educational agency costing not less than $25,000,000, consent to a project labor agreement.(iv)Not hire employees through a temporary staffing agency unless the relevant State workforce agency certifies that temporary employees are necessary to address an acute, short-term labor demand.(v)Have an explicit neutrality policy on any issue involving the organization of employees of the contractor or subcontractor, and all contractors and subcontractors, for purposes of collective bargaining.(vi)For each project related to a healthy green retrofit or new construction of a school, demonstrate an ability to use and to commit to use individuals enrolled in a registered apprenticeship program who shall, to the greatest extent practicable, constitute not less than 20 percent of the individuals working on the project.(vii)To the greatest extent practicable, provide preferential treatment in hiring laborers and mechanics that are—(I)hired from within 50 miles of their official residence;(II)veterans or active or retired military;(III)highly skilled union workers; or(IV)returning citizens who were formerly incarcerated individuals.(viii)Not require mandatory arbitration for any dispute involving a worker engaged in a service for the contractor or subcontractor.(ix)Consider an individual performing any service under the grant as an employee, and not an independent contractor, of the contractor or subcontractor, respectively, unless—(I)the individual is free from control and direction in connection with the performance of the service, both under the contract for the performance of the service and in fact;(II)the service is performed outside the usual course of the business of the contractor or subcontractor, respectively; and(III)the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in such service.(B)Action to enforce independent contractor requirementA third party, including a State or local government, may bring an action in any court of competent jurisdiction to enforce the requirements of subparagraph (A)(ix).(2)Pre-apprenticeshipTo the greatest extent practicable, in carrying out a project funded by a grant under this section, grant recipients shall give preference to contractors or subcontractors that participate in pre-apprenticeship programs that have written agreements with one or more registered apprenticeship programs. (l)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to provide grants under subsection (b) $446,000,000,000 for the 10-fiscal-year period following the date of enactment of this Act. (2)Administrative expensesThere are authorized to be appropriated to the Secretary for the administrative expenses of carrying out this section such sums as are necessary. 103.Resource block grants(a)Program established(1)In generalThe Secretary shall award a grant to each qualified local educational agency with an approved application to enable the qualified local educational agency to bring additional eligible educators and support staff into elementary and secondary schools and establish community partnerships, and carry out other activities described in this section, with the goals of expanding social service programming, developing locally designed and rooted curricula, strengthening the educator pipeline, diversifying the workforce, better integrating knowledge of the local community into schools, and providing support, training, and career pathways for paraprofessionals.(2)Consultation and integration(A)Consultation by the SecretaryThe Secretary shall consult with States and Indian Tribes, as appropriate, in administering the grant program under this section. During such consultation, the Secretary shall strongly encourage the States to integrate the locally designed and rooted curricula, developed under paragraph (1) (as applicable), into State educational plans and activities, and to support, replicate, and disseminate such curricula, as appropriate.(B)Consultation by LEAsA local educational agency that receives a grant under this section shall consult with the Secretary, the State educational agency, and Indian Tribes (as applicable) in implementing such grant. (3)Additional local educational agenciesNotwithstanding paragraph (1), if funding under this section remains after the Secretary has awarded grants to each qualified local educational agency that submits an application under this section, in amounts that are sufficient to meet the needs of those agencies, the Secretary shall award grants under this section to other local educational agencies that are not qualified local educational agencies, in accordance with the priority requirements described in subsection (b)(3). (b)Application(1)In GeneralA local educational agency desiring a grant under this section shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may reasonably require, which shall include the following:(A)The resource allocation plan described in section 101. (B)A description of the local educational agency’s plan to attempt to hire eligible educators and support staff who, in accordance with section 101(b)(2)(C)—(i)reside in the same catchment area as students attending the school in which those eligible educators and support staff will work, or who previously attended the school in which the educators and staff will work; or(ii)reside in the same zip code, or a neighboring zip code, as the school in which the educators and staff will work.(C)An assurance that after the 10-year period during which grant funds will pay for the eligible educator and support staff positions described in this section, the local educational agency will—(i)retain those positions, and a description of the local educational agency's plan to fund those positions after such period; and(ii)attempt to maintain and continue to fund community partnerships supported by such grant, to the extent that the other entities in those partnerships desire to continue the activities supported with grant funds. (D)A description of the local educational agency's plan to—(i)aim to meet target student-to-staff ratios of 12:1 for students in kindergarten through grade 8, and 15:1 for students in grades 9 through 12 (where staff is defined broadly to refer to any adult professional employed in the school whose work directly relates to education, including the eligible educators and support staff described in this section);(ii)aim to place a lead teacher and paraprofessional in all prekindergarten through grade 3 classes; and(iii)aim to hire at least 1 school psychologist for every 500 students and at least 1 guidance counselor for every 250 students served by the agency. (E)A description of the local educational agency’s plan—(i)to progress toward ending the school-to-prison pipeline and zero tolerance discipline, including by reducing suspensions, and expulsions; and (ii)for progressing toward reallocating resources spent on punishment to restorative justice practices.(2)ApprovalThe Secretary shall approve each application that meets the requirements of this section. In the case of an application that does not meet such requirements, the Secretary shall consult with the local educational agency and shall provide technical assistance, as necessary, to ensure that the local educational agency meets such requirements. (3)PriorityIf the Secretary awards grants under this section to local educational agencies that are not qualified local educational agencies, in accordance with subsection (a)(3), the Secretary shall give priority to local educational agencies that meet one of the following criteria:(A)Serving a percentage that is higher than the State median of students who are counted under section 1113(a)(5)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)(A)).(B)Serving a percentage that is higher than the State median of students who are children with a disability.(C)Serving a percentage that is higher than the State median of students who are English learners.(D)Serving schools that have a per-pupil expenditure that is lower than the State median per-pupil expenditure.(c)Qualified local educational agencyIn this section, the term qualified local educational agency means—(1)a local educational agency that serves one or more schools that are ranked as one of the 1/3 most vulnerable schools in the United States, based on the vulnerability ranking;(2)a local educational agency that serves elementary or secondary schools that are in the bottom 1/3 of all schools in the State when ranked by student-to-staff ratios from lowest to highest ratios based on the most recent data from the National Center for Education Statistics; or(3)a BIE school or school funded by BIE. (d)Uses of funds(1)Support for eligible educators and support staff(A)In GeneralA local educational agency receiving a grant under this section shall use not less than 80 percent of grant funds—(i)to hire, on a full-time basis, and pay the salaries of eligible educators and support staff described in subparagraph (B) for a period of 10 years; (ii)to increase the salaries of paraprofessionals and promote paraprofessionals who meet the requirements for promotion; and (iii)to provide or facilitate access for paraprofessionals to affordable training by establishing partnerships with community colleges and local institutions of higher education, establishing tuition reimbursement programs, or offering similar initiatives for training. (B)Eligible educators and support staffThe eligible educators and support staff described in this subparagraph are—(i)paraprofessionals;(ii)mental health professionals, including psychologists, therapists, and social workers;(iii)school counselors;(iv)librarians;(v)nurses;(vi)restorative justice specialists;(vii)community school site coordinators;(viii)teachers;(ix)coordinators for culturally responsive education;(x)facilities and food service workers;(xi)learning specialists, including mathematics and reading specialists;(xii)English as a Second Language instructors;(xiii)Native language and cultural specialists; and(xiv)staff to support other social services programming.(2)Community partnerships, curriculum development, and social service programming(A)In GeneralIn addition to carrying out the activities described in paragraph (1), a local educational agency receiving a grant under this section shall use not less than 2.5 percent and not more than 20 percent of such funds for community partnerships, curriculum development, and social service programming, which shall include one or more of the following: (i)Development of place-based and experiential education and community-driven curricula, with a focus on curricula that affirm and explore the underlying principles of the Green New Deal, including the significance of and the connections between racial, economic, and environmental and climate justice.(ii)Curricula that engage students, across science, technology, engineering, arts, and mathematics instruction, as well as humanities instruction, in the scientific, technical, design, and social aspects of healthy green retrofits funded by the climate capital facilities grants under section 102, as well as of any other uses of those grants.(iii)Curricula and programming to advance vocational and career and technical education, including advancing such education in partnership with career and technical education schools, community colleges, local institutions of higher education, community organizations, and pre-apprenticeship programs, to prepare students for a wide range of careers related to addressing climate change.(iv)Programming to support extracurricular and community-based activities such as arts, music, recreation, organized sports, honor societies, 4-H clubs, foreign and Native languages, college access centers, early child care centers, and after-school and summer education programming.(v)Other partnerships with local community organizations and social service providers to expand the scale and scope of on-site services in support of the resource allocation plan for the grant.(vi)Training and professional development to advance trauma-informed learning models and practices, centering on the whole child and the child’s cognitive, emotional, and social needs, inclusive of culturally responsive pedagogy.(vii)Providing funding to establish or improve libraries, child care centers, health offices, mental health and wellness centers, gymnasiums, studios and art spaces, or job resource centers in the schools that are served by the local educational agency, which shall be operated by the local educational agency or the local educational agency in partnership with a nonprofit organization.(viii)Website development and other communications to share and exchange knowledge and best practices.(ix)Wellness, stress management, and mindfulness training.(x)Anti-racist and anti-hate curricula.(xi)Training for and implementation of restorative justice practices including peer mediation, restorative conferences, counseling, and peace circles for students as well as anti-bullying initiatives.(xii)Technical assistance, including contract templates, local data clearinghouses for best practices, and temporary staff to support finding and building initial partnerships to build the capacity to develop and sustain local partnerships with other knowledge centers in the community.(xiii)Increased parent and student engagement in learning.(xiv)Increased availability of translation to create accessible learning environments for English learners.(3)RequirementA local educational agency receiving a grant under this section shall ensure that if such agency contracts with a third-party to carry out activities under this subsection, that third-party is located in the same catchment area as students attending the school in which they will work, or previously attended the school in which they will work; or alternatively, is located in a zip code served by the local educational agency receiving the grant or in a neighboring zip code.(e)Wage and labor organization requirementsEach local educational agency that receives funds through a grant under this section shall—(1)ensure that eligible educators and support staff hired with the grant funds are paid wages in accordance with prevailing rates in the locality or any applicable collective bargaining agreement, and on a pathway with regular increases in pay; (2)ensure that such educators and staff are considered to be part of any existing (as of the date of the hiring) applicable bargaining unit of a labor organization and not considered to be executive employees or employees in other positions exempt from the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.); and(3)if the local educational agency does not have such a bargaining unit, have an explicit neutrality policy, which covers such educators and staff, on any issue involving the organization of employees for purposes of collective bargaining.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to provide grants under this section $250,000,000,000 for the 10-fiscal-year period following the date of enactment of this Act. (2)Administrative expensesThere are authorized to be appropriated to the Secretary for the administrative expenses of carrying out this section such sums as are necessary. 104.Educational equity planning grants(a)Program established(1)In GeneralThe Secretary shall facilitate an inclusive, regional equity planning process and award grants to eligible consortia to eliminate intra-region education inequities by providing Federal funds to assist the eligible consortia in planning and carrying out regional education equity plans, in accordance with this section.(2)Planning grantThe Secretary shall award a planning grant under this section, for a period of not longer than 1 year, to each eligible consortium with an approved application to enable the eligible consortium to develop a regional education equity plan.(3)Implementation grantThe Secretary shall award an implementation grant under this section to each eligible consortium with an approved regional education equity plan to enable the consortium to carry out activities to implement such plan. (b)Eligible consortiumIn this section, the term eligible consortium means 2 or more local educational agencies that are located within the same metropolitan or micropolitan statistical area and that have formed a regional consortium.(c)Provision of dataThe Secretary, the Secretary of Housing and Urban Development, the Administrator of the Environmental Protection Agency, and the Secretary of Transportation shall provide each eligible consortium that receives a planning grant under this section with data relevant to that particular eligible consortium about demographic trends, the spatial distribution of poverty, environmental hazards, and access to education, transportation, and economic opportunities across the consortium’s region, to assist the eligible consortium in developing the regional education equity plan. (d)Community outreachEach eligible consortium that receives a planning grant shall engage in extensive community outreach to solicit comments from diverse stakeholders on issues related to education equity in the region of the consortium, as part of the process of developing the regional education equity plan.(e)Regional education equity plan(1)In GeneralUpon receipt of the data described in subsection (c) and completion of the outreach described in subsection (d), each eligible consortium that receives a planning grant under this section shall use such data and the results of such outreach to develop a 5-year regional education equity plan. The regional education equity plan shall—(A)identify racial, class, gender, and disability-related inequities in education access within the region at the time of the plan's development;(B)identify the historic causes of those inequities; and (C)describe activities to redress those inequities. (2)Equity assessment toolThe Secretary shall provide each eligible consortium receiving a planning grant under this section with an equity assessment tool, which shall be a structured list of questions to guide the consortium in the development of the regional education equity plan. The structured list of questions shall be developed in consultation with representatives of impacted communities and education equity groups in a manner that aligns and is consistent with the principles entitled “Jemez Principles for Democratic Organizing” and dated December 1996. (f)Application; Equity plan(1)ApplicationEach eligible consortium desiring a planning grant under this section shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may reasonably require.(2)Equity planEach eligible consortium desiring an implementation grant under this section shall submit a regional education equity plan to the Secretary, at such time, in such manner, and containing such information as the Secretary may reasonably require, which shall include, at a minimum, the information described in subsection (e). If the Secretary does not approve the plan, the Secretary shall work with the eligible consortium and provide technical assistance to assist the eligible consortium in revising the regional education equity plan until the Secretary determines that such plan will be approved. (g)Use of funds for implementationAn eligible consortium receiving an implementation grant under this section shall—(1)distribute such grant funds to elementary and secondary schools that are served by local educational agencies in the eligible consortium in accordance with the regional education equity plan; and(2)may use grant funds for resource sharing and the centralization of administration, planning, and procurement among the local educational agencies in the consortium, with the aim of ensuring an equitable distribution of funding and staffing and equitable access to high-quality curricula and educational opportunities for students, including students who are children with disabilities and low-income students. (h)AccountabilityAn eligible consortium that receives an implementation grant under this section shall post on a publicly available website data about annual benchmarks that are achieved during the 5-year grant period. (i)Authorization of appropriations(1)In GeneralThere is authorized to be appropriated to carry out this section $100,000,000 for the 10-fiscal-year period following the date of enactment of this Act. (2)Administrative expensesThere are authorized to be appropriated to the Secretary for the administrative expenses of carrying out this section such sums as are necessary. 105.IDEA fundingThere are authorized to be appropriated to carry out part B of the Individuals with Disabilities in Education Act (20 U.S.C. 1411 et seq.), $33,000,000,000 for each of the 10 fiscal years following the date of enactment of this Act. 106.Elementary and Secondary Education fundingThere are authorized to be appropriated to carry out part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), $66,000,000,000 for each of the 10 fiscal years following the date of enactment of this Act. IIClimate change resiliency201.DefinitionsIn this Act:(1)Community resiliency centerThe term community resiliency center means a center that provides community resources and improves disaster preparedness, response, or recovery in the community and—(A)may conduct, or provide space for, targeted activities such as helping reach community members not well-served by existing resources or preparedness programs, and serving as a shelter or communications center in emergencies, distributing food, energy and other basic needs during or after a disaster, and enabling faster recovery through connecting community members with services; and(B)may distribute food, energy, or other basic needs on an ongoing basis. (2)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects as compared to other communities. 202.Climate change resiliency programThe Secretary shall establish a Climate Change Resiliency Program to—(1)increase the resiliency of the United States public school system, BIE schools, and schools funded by BIE during—(A)climate change-related events and natural disasters, including extreme weather events, droughts, hurricanes, coastal and inland flooding, sea level rise, increased storm surge, wildfires, mudslides, extreme temperatures, tornadoes, earthquakes, and volcanos; and(B)public health crises;(2)increase the ability of the United States public school system, BIE schools, and schools funded by BIE to advance climate justice and environmental justice by serving as community resiliency centers; (3)build partnerships among local businesses, labor unions, apprenticeship programs, nonprofit organizations, and educators to facilitate applied STEAM and social science learning opportunities related to climate resiliency for students and create local jobs; and(4)prioritize public educational institutions, BIE schools, and schools funded by BIE as centers of innovation and pathways to green collar jobs through investments in vocational and technical education in public schools that connect to labor organization apprenticeships and other high-road jobs. 203.Grant program(a)In generalAs part of the Climate Change Resiliency Program established under section 202, the Secretary shall establish a program to make grants to State educational agencies, in partnership with local educational agencies and local nonprofit organizations, for the development and implementation of Statewide, regional, or local climate resiliency plans or climate resiliency projects for public elementary and secondary schools, BIE schools, and schools funded by BIE, with the aim of enabling public schools to serve as community resiliency centers.(b)Climate resiliency plans and projects Each climate resiliency plan or climate resiliency project under subsection (a) shall include 1 or more of the following depending on the needs of the schools and surrounding communities to be served:(1)Improvements to school buildings and grounds, including projects such as—(A)installing on-site distributed generation that combines energy efficient devices, energy storage, and renewable energy to allow the school to access essential energy during power outages and optimize use of on-site and off-site energy sources for emissions reductions;(B)upgrading school kitchen facilities to support the preparation of scratch-cooked student meals that use whole ingredients and are rich in fruits, vegetables, legumes, and whole grains; (C)projects that generate and maintain publicly accessibly integrated sustainability data and building management platforms;(D)improving walkability and accessibility on school grounds and in school buildings;(E)acquiring relevant disaster response equipment and carrying out disaster response training;(F)procuring electric school buses;(G)installing public charging infrastructure for electric school buses and electric vehicles;(H)establishing or improving dedicated infrastructure for safe transportation by bicycle, including bicycle lanes and parking spots;(I)establishing or improving vehicle speed reduction infrastructure; and(J)a project involving the installation of high-speed internet infrastructure, in coordination with the E-rate program of the Federal Communications Commission set forth under subpart F of part 54 of title 47, Code of Federal Regulations (or any successor regulation)—(i)in order to provide universal internet access for schools served by the grantee, BIE schools, and schools funded by BIE;(ii)with an upload speed that allows for the full execution of activities related to virtual teaching and learning, including the access and use of interactive online learning modules and textbooks, online professional learning courses, and videoconferencing;(iii)including the ongoing costs associated with providing that internet infrastructure and access; (iv)with respect to which, schools are encouraged to partner with municipal and other public or nonprofit entities to support internet access; and(v)with respect to which the school will ensure that all internet service providers with which the school contracts for the project include open access infrastructure.(2)Green infrastructure projects and projects to increase food supply resiliency, such as—(A)wetlands, drainage ponds, and any other green infrastructure to protect schools from projected severe effects with respect to extreme weather, natural disasters, or climate change-related events, including sea-level rise, flooding, and increased risk of wildfire;(B)green rooftops and walls that meet the minimum performance standard specified within the Living Architecture Performance Tool (LAPT) rating system, implemented or completed in consultation with at least one Green Roof Professional (GRP) as accredited by the Green Roof Industry Association, particularly those that can provide temperature management and air quality improvements and reduce stormwater runoff;(C)indoor plantings, particularly those that can provide air quality improvements;(D)tree plantings and green playgrounds that, at appropriate times, can act as a green space for the community;(E)community gardens that may be used by the school to provide healthy food for students or by the community to provide healthy food for community residents;(F)procurement of local, organic, and sustainably produced food, including a focus on healthy, plant-based options; and (G)large scale food composting operations, and other projects to reduce single-use plastic and promote zero-waste options. (3)Projects to enable remote learning in the event that a school building is unusable due to a natural disaster, climate- or climate-change related event, severe weather, or infectious disease outbreaks.(4)Projects for climate resiliency education, including STEAM and social science education and career preparation, such as projects that combine upgrades to school buildings and grounds with career and technical education opportunities. (5)Any other type of plan or project carried out by the State educational agency that the Secretary determines will increase the resiliency of a school or school infrastructure provided, operated, or owned by the State educational agency with respect to the events described in section 202(1).(c)PriorityThe Secretary shall develop metrics to evaluate grant applications and give priority to applications for climate resiliency plans or climate resiliency projects that focus on improving schools in neighborhoods that experience low air quality, lack green space and healthy food, bear higher cumulative pollution burdens, or are at high risk of experiencing the adverse effects of climate change.(d)ComponentsThe Secretary, directly or through partnerships with States and nonprofit organization, shall provide technical assistance to support grantees in developing and implementing climate resiliency plans or climate resiliency projects that—(1)provide hands-on education and applied STEAM and social science learning opportunities to students;(2)demonstrate a commitment to provide job training, apprenticeship programs, and contracting opportunities to residents and small businesses owned by residents of the community that the school serves;(3)identify and further community priority actions and conduct robust community engagement;(4)utilize climate change data for a proactive solutions;(5)employ nature-based solutions that focus on protection, restoration, or management of ecological systems to safeguard public health, provide clean air and water, increase natural hazard resilience, and sequester carbon;(6)increase equitable outcomes for and support strong partnerships with environmental justice communities and climate vulnerable populations;(7)achieve broad and multiple community benefits; and(8)monitor project success and maintaining the project into the future.(e)Existing initiativesThe Secretary may encourage and give priority to climate resiliency plans or climate resiliency projects that integrate with and inform existing sustainability initiatives, such as the Department of Education Green Ribbon Schools program.(f)Environmental healthThe Secretary may develop and encourage metrics to support consistent reporting of environmental health best practices and other outcomes.(g)Coordination(1)Environmental protection agencyThe Secretary shall coordinate with the Administrator of the Environmental Protection Agency to provide technical guidance or assistance to State educational agencies in designing and carrying out climate resiliency plans or climate resiliency projects funded by the grant program as they relate to healthy schools.(2)Department of energyThe Secretary shall coordinate with the Secretary of Energy to develop metrics to evaluate grant applications and provide technical assistance to State and local educational agencies in designing and carrying out climate resiliency plans or climate resiliency projects.(h)PartnersA recipient of a grant under this section to carry out a project described in subsection (b)(1)(J) shall, to the extent practicable, partner with local government and other public or nonprofit entities to support internet access, and all service providers shall use open access infrastructure.(i)Environmental justice communitiesThe Secretary shall ensure that not less than 50 percent of funds awarded under this section are used for projects located in environmental justice communities.(j)Wage rate requirements(1)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by a grant under this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(k)Use of american iron, steel, and manufactured products(1)DefinitionsIn this subsection:(A)Manufactured productThe term manufactured product means any construction material or end product (as those terms are defined in part 25.003 of the Federal Acquisition Regulation) that is not an iron or steel product, including—(i)electrical components; and(ii)non-ferrous building materials, including aluminum, polyvinylchloride, glass, fiber optics, plastic, wood, masonry, rubber, manufactured stone, any other non-ferrous metals, and any unmanufactured construction material.(B)Produced in the united statesThe term produced in the United States means the following:(i)When used with respect to a manufactured product, the product was manufactured in the United States and the cost of the components of that product that were mined, produced, or manufactured in the United States exceeds 60 percent of the total cost of all components of the product.(ii)When used with respect to iron or steel products, or an individual component of a manufactured product, all manufacturing processes for those iron or steel products or components, from the initial melting stage through the application of coatings, occurred in the United States, except that the term does not include—(I)steel or iron material or products manufactured abroad from semi-finished steel or iron from the United States; or(II)steel or iron material or products manufactured in the United States from semi-finished steel or iron of foreign origin.(2)RequirementsA State that receives funds under this section shall ensure that any iron, steel, and manufactured products used in a project carried out with those funds are produced in the United States.(3)Waiver authority(A)In generalThe Secretary may waive the requirement under paragraph (2) if the Secretary determines that—(i)applying the requirement would be inconsistent with the public interest;(ii)iron, steel, and manufactured products produced in the United States are not produced in a sufficient and reasonably available quantity or are not of a satisfactory quality; or(iii)using iron, steel, and manufactured products produced in the United States will increase the cost of the applicable overall project by more than 25 percent.(B)PublicationBefore issuing a waiver under subparagraph (A), the Secretary shall publish in the Federal Register a detailed written explanation of the waiver determination.(4)Consistency with international agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under international agreements. 204.ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that evaluates the effectiveness of the activities carried out under this title.205.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Department of Education to carry out this title $4,000,000,000 for each of fiscal years 2022 through 2032. (b)LimitationNot more than 5 percent of the funds appropriated to carry out this title shall be used for projects described in section 203(b)(3).